Citation Nr: 1630725	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-45 102	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for headaches, to include as residuals of a head injury or as secondary to service-connected disability.

2.  Entitlement to service connection for a gastrointestinal disability manifested by esophageal and stomach problems, to include as residuals of a head injury or as secondary to service-connected disability.

3.  Entitlement to service connection for a cervical spine (neck) disability, to include as residuals of a head injury or as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1967 to June 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2012, the Veteran testified before the undersigned at a Board videoconference hearing; a hearing transcript is of record.  

The Veteran perfected an appeal from a November 2007 rating decision, in which the RO denied a claim to reopen for service connection for residuals of head laceration and identified a claim date in November 2006.  Nevertheless, this "claim" was received less than 60 days after an October 2006 statement of the case involving this issue, which proceeded from a November 2004 claim to reopen.  In the November 2006 statement, the Veteran provided information about his head injury in service and the nature and timing of his claimed conditions.  Construing this statement liberally, the Veteran indicated a continued dispute with the October 2006 denial of his claim and, at the very least, there was new and material evidence concerning his claim.  As this statement was received within the period to file a substantive appeal to the Board, the 2006 statement of the case did not become final, and the November 2004 claim remained pending.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.202, 20.302 (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Mitchell v. McDonald, 27 Vet. App. 431, 437-38 (2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014). 

The Board previously addressed this appeal several times.  In October 2012, the Board recharacterized the issue on appeal as entitlement to service connection for head injury residuals, to include headaches, esophageal and neck manifestations.  The Board reopened the previously denied claim and remanded this issue for further development.  In November 2014, the Board issued a decision denying this issue.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, pursuant to a Joint Motion for Remand, the Court vacated the Board's decision and remanded the case for additional proceedings.  In October 2015, the Board remanded this case for development consistent with the directives of the Order via the Joint Motion.  

Upon further review of the claims file, the Board finds that the Veteran's pending claim is more properly characterized as entitlement to service connection for headaches, gastrointestinal disability, and a neck disability, all of which the Veteran has primarily asserted are due to a head injury he suffered during active service.  As discussed below, however, the Veteran's statements and other evidence of record have also raised the theory of secondary service connection for these conditions.  Thus, the issues on appeal are recharacterized as stated on the first page herein. 

The evidence is sufficient for a full grant of service connection for headaches on a secondary basis; however, further development is needed for the remaining issues.

Accordingly, the issues of entitlement to service connection for a gastrointestinal disability and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran has a chronic headache disability that was proximately caused by his service-connected mental health disability.

CONCLUSION OF LAW

The criteria for service connection for chronic headaches, as secondary to the service-connected mental health disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for chronic headaches, which he has primarily asserted are the direct result of a head injury during service in 1968.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

There is conflicting evidence as to whether the Veteran's headaches during the appeal period were caused by his documented head injury during service in June 1968, which required sutures for a laceration.  Further discussion in this regard is unnecessary, however, because the evidence is sufficient to establish service connection for his chronic headaches as secondary to mental health disability.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Veteran's service treatment records reflect complaints of severe frontal and occipital headaches both before and after this head injury, which were noted to be related to tension, stress, and/or anxiety.  See, e.g., treatment records in January 1968 and April 1971, February 1971 psychiatric consult.  In a January 2005 letter, the Veteran reported suffering from ongoing headaches after his discharge from service in June 1971.  An October 2012 VA examiner noted that the Veteran reported suffering from headaches for "a long time, onset unclear"; and that he had been treated for a nervous disorder with headaches in 1971 for a few years.  This examiner opined that it was "likely" that the Veteran's chronic headaches "were due to chronic tension and unresolved anger which he had little insight into."  

Reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, the evidence establishes that his chronic headaches since service were proximately caused by his service-connected mental health disability of major depressive disorder and generalized anxiety disorder.  Service connection for chronic headaches is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.


ORDER

Service connection for chronic headaches is granted.


REMAND

The evidence of record includes the following evidence and arguments concerning the service connection claims for gastrointestinal and neck disabilities.  See, e.g., January 2005 and October 2006 letters; June 2005 and April 2006 VA treatment records; July 2012 Board hearing transcript; October 2012 VA examination report. 

The Veteran primarily believes that these disabilities are due to his head injury in 1968.  He asserts that the force of his head snapping back from the collision with a wing flap, and then falling to the ground, injured his neck and esophagus.  The Veteran has denied any significant accidents that could have injured his esophagus or neck after his 1971 service discharge until at least 1989, but he did have a motor vehicle accident shortly after his 1989 surgery, which reinjured his cervical spine.

Concerning a gastrointestinal disability, the Veteran notes that he frequently complained of stomach issues prior to his 1971 service discharge, as well as after that time, and that he first underwent surgery for hiatal hernia with esophagitis in 1980.  The medical evidence establishes a current diagnosis of gastroesophageal reflux disease (GERD), which has been treated with medication since at least 2006. 

There is also an indication that the Veteran's gastrointestinal symptoms may be related to his service-connected major depressive disorder and generalized anxiety disorder.  For example, his service treatment records include a February 1971 psychiatric consult, during which the Veteran reported nervousness and being easily upset, and that he would have an upset stomach when he awoke in the morning.  The consult report noted, "During the past two to three years he has experienced a number of somatic complaints, such as vague gastric distress, more recently a sharp pain in the lower left quadrant of the abdomen . . . ."  Similarly, the Veteran's February 1971 medical examination, a few months prior to service discharge, identified stomachaches and indigestion associated with an anxiety disorder.  An October 2012 VA examiner noted that the Veteran "had trouble eating in the service, ate meals inconsistently, . . . was mildly underweight at 152 pounds . . . [and had] upper chest pain worsened by eating."  The Veteran reported during the 2012 examination that these problems had been "constant since 1968."  That examiner diagnosed a past condition of hiatal hernia with esophagitis with surgery, and current GERD controlled with medication.  No opinion was provided regarding any relationship between this current disability and the Veteran's psychiatric disability.

Concerning his neck, the Veteran states that he frequently complained of neck pain and stiffness, as well as symptoms in the right arm and shoulder, during service and afterwards.  He reports that he sought treatment for his neck and upper extremity symptoms after service, including prior to 1980, although the first available records for such symptoms are dated in 1980.  The Veteran has stated that private provider Dr. E.S. told him in 1980 that he had a severely damaged cervical spine disc at C6-7 that had progressed over many years.  The Veteran underwent his first cervical spine surgery for discectomy and fusion of the vertebrae at C6-7 in 1989; he subsequently underwent additional surgical fusions encompassing C3-7.  See, e.g., May 2012 X-ray and September 2013 CT scan of the cervical spine in VA records.

The Veteran argued in a January 2005 letter that his neck disability developed due to performing activities differently to protect his service-connected back disability.  No medical opinion has been requested or obtained regarding any such relationship.

Two VA examiners, in 2012 and 2015, opined that the Veteran's current gastrointestinal and neck disabilities were less likely than not related to his head injury during service in June 1968.  They indicated that there were no documented or diagnosis in the Veteran's service treatment records of any head injury residuals or sequelae.  Nevertheless, the Veteran is competent to report having had gastrointestinal symptoms and neck pain or stiffness during service, to include after his head injury.  Although post-service treatment records prior to 1980 are unavailable, the Veteran is also competent to report treatment and ongoing symptoms prior to 1980, as well as what his provider told him about the cause of his conditions.  These reports must be considered along with the other relevant evidence for an adequate medical opinion; thus, a new opinion is needed.

The Veteran should also be provided notice of the requirements to establish service connection on a secondary basis.  Finally, because the last VA treatment records in the claims file are dated in October 2015, any updated records should be obtained, as they may be relevant to secondary service connection based on aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the requirements to establish service connection on a secondary basis for his claimed gastrointestinal and neck disabilities.

2.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran since October 2015.

3.  Thereafter, schedule the Veteran for a new VA examination for service connection for his gastrointestinal and neck disabilities.  The examiner must review the claims file and respond to the following:

(a)  Concerning a gastrointestinal disability:

(i)  Identify all gastrointestinal disabilities, with esophageal and stomach manifestations, that have been present since the Veteran's claim in November 2004, even if they later resolved. these will be referred to as the "current" disability herein.  

(ii)  Is it at least as likely as not (50 percent or more probability) that any current gastrointestinal disability had its onset during the Veteran's service through June 1971, or is otherwise related to such service, including but not limited to the head injury with sutures in June 1968? 

(iii)  Is it at least as likely as not that the service-connected psychiatric disability caused the gastrointestinal disability? 

(iv)  If not, is it at least as likely as not that the psychiatric disability aggravated (chronically worsened in severity beyond its natural progression) the current gastrointestinal disability?  

(v)  In responding to the above, the examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  

In particular, the examiner should consider the Veteran's reports of as to the timing of his symptoms, to include as noted in an October 2006 letter; the July 2012 Board hearing transcript; and the October 2012 VA examination; together with other pertinent evidence.  

The examiner should also consider the Veteran's reported symptoms and medical notations in the February 1971 psychiatric consult and report of medical examination during service; and the significance of the surgery for hiatal hernia with esophagitis in 1980.

If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.

(b)  Concerning a cervical spine (neck) disability:

(i)  Identify all cervical spine disabilities that have been present during the claim period since November 2004, even if they later resolved; these will be referred to as the "current" disability herein for VA purposes.  

(ii)  Is it at least as likely as not (50 percent or more probability) that any current cervical spine disability had its onset during the Veteran's service through June 1971, or is otherwise related to such service, including but not limited to the head injury with sutures in June 1968?  

(iii)  Was cervical spine arthritis or organic disease of the nervous system at least as likely as not first manifested to a compensable degree within one year after service (July 1971)?

(iv)  Is it at least as likely as not that the service-connected low back disability caused the current cervical spine disability? 

(v)  If not, is it at least as likely as not that the service-connected low back disability aggravated (chronically worsened in severity beyond its natural progression) the current cervical spine disability?  

(vi)  In responding to the above, the examiner's report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  

In particular, the examiner should consider the Veteran's reports of as to the timing of his symptoms, to include as noted in January 2005 and October 2006 letters; June 2005 and April 2006 VA treatment records; the July 2012 Board hearing transcript; and the October 2012 VA examination; together with other pertinent evidence.  

The examiner should also consider the Veteran's report that his orthopedic provider told him in 1980 that he had a severely damaged disc at C6-7 that had progressed over many years, which required surgery in 1989.  

If any requested opinion cannot be provided without resort to speculation, the reasons for this determination should be explained in the report.

4.  If any benefit sought on appeal (as recharacterized on the first page of this decision) remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be handled in an expeditious manner because it has been remanded by the Board of Veterans' Appeals.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


